Citation Nr: 0305468	
Decision Date: 03/24/03    Archive Date: 04/03/03

DOCKET NO.  02-12 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines




THE ISSUE

Whether new and material evidence has been presented to 
reopen the appellant's claim for service connection for the 
cause of the veteran's death.  




ATTORNEY FOR THE BOARD

William Harryman, Counsel



INTRODUCTION

The veteran had active duty as a New Philippine Scout from 
April 1946 to April 1947.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.  


FINDINGS OF FACT

1.  A March 1999 decision of the Board determined that new 
and material evidence had not been presented to reopen the 
appellant's claim for service connection for the cause of the 
veteran's death.  

2.  Evidence added to the file since March 1999 is either 
duplicative of evidence that was previously of record or is 
not relevant to the issue on appeal.  


CONCLUSION OF LAW

Evidence received since the March 1999 Board decision, which 
determined that new and material evidence had not been 
presented to reopen the claim for service connection for the 
cause of the veteran's death, is not new and material and the 
claim is not reopened; the March 1999 Board decision is 
final.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. 
§§ 3.156(a), 20.1100 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to her claim, and expanded on VA's duty to notify 
the claimant and her representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 et 
seq. (West 2002)).  In addition, VA recently promulgated 
regulations that implement the statutory changes effected by 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2002).  

VA must notify the veteran of evidence and information 
necessary to substantiate her claim and inform her whether 
she or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Review of the claims folder reveals compliance with the new 
statutory and regulatory provisions.  That is, by way of the 
March 2002 rating decision and July 2002 statement of the 
case, appellant was apprised of the applicable law and 
regulations and given notice as to the evidence needed to 
substantiate her claim.  In addition, by letter dated in May 
2001, the RO gave additional, specific notice of the type of 
evidence needed to substantiate the claim on appeal, and 
asked the appellant to submit or authorize the RO to obtain 
additional relevant evidence.  She was notified that VA would 
request any medical evidence identified by her.  

With respect to the duty to assist, review of the claims 
folder reveals that the RO secured service medical records, 
VA and private medical records, and relevant VA examinations.  
As discussed in detail below, the Board finds that the 
evidence in this case is sufficient to render a 
determination, such that an additional medical examination or 
opinion is not needed.  

Finally, the Board finds that the appellant has had ample 
opportunity to present evidence and argument in support of 
her appeal.  Therefore, there is no indication that the 
Board's present review of the claim will result in any 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).  

Analysis

A claim disallowed by the Board is final.  38 U.S.C.A. 
§ 7104; 38 C.F.R. § 20.1100.  

In order to reopen a previously and finally disallowed claim, 
the United States Court of Appeals for Veterans Claims 
(Court) has indicated that a two-step analysis is required.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156; Manio v. Derwinski, 
1 Vet. App. 140 (1991); see also Elkins v. West, 12 Vet. App. 
209 (1999).  The first step is to determine whether new and 
material evidence has been presented or secured since the 
time that the claim was previously and finally disallowed on 
any basis.  It should be pointed out that, in determining 
whether evidence is material, "credibility of the evidence 
must be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  Further, evidentiary assertions by the appellant 
must be accepted as true for these purposes, except where the 
evidentiary assertion is inherently incredible.  King v. 
Brown, 5 Vet. App. 19 (1993).  Lay assertions of medical 
causation or diagnosis do not constitute credible evidence, 
as lay persons are not competent to offer medical opinions.  
Tirpak v. Derwinski, 2 Vet. App. 609, 610-11 (1992); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  If new 
and material evidence has been received, then the Secretary 
must immediately proceed to the second step, evaluating the 
merits of the claim, but only after ensuring that the duty to 
assist the claimant has been fulfilled.  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which, by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a).  
The Board notes that the new regulations redefine "new and 
material evidence" and clarify the types of assistance VA 
will provide to a claimant attempting to reopen a previously 
denied claim.  See 38 C.F.R. §§ 3.156(a), 3.159(c).  However, 
those specific provisions are applicable only to claims filed 
on or after August 29, 2001.  66 Fed. Reg. at 45,620.  
Because this appeal stems from a claim filed prior to that 
time, the amendments are not for application.  

The appellant's claim for service connection for the cause of 
the veteran's death was previously denied by the Board in 
March 1993.  That decision was affirmed by the Court in May 
1994.  The Board determined in February 1999 that no new and 
material evidence had been presented to reopen the 
appellant's claim.  In March 2001, the appellant submitted 
additional evidence in an attempt to reopen her claim.  

Prior to the veteran's death, service connection had been 
established for residuals of a fracture of the left tibia and 
fibula, rated 10 percent disabling; residuals of a wound of 
the left lower thigh, rated 10 percent disabling; and scars 
of the head and lumbar region, rated noncompensably 
disabling.  

The evidence that was previously of record showed that the 
veteran died in September 1990 due to cardiopulmonary arrest, 
secondary to metastatic carcinoma of the liver, probably 
colon, and severe anemia.  There was no medical evidence 
tending to show that any of the veteran's service-connected 
disabilities played a significant role in causing or 
accelerating his death or that his death was in any way 
related to service.  

Evidence added to the record since the March 1999 Board 
decision concerns the veteran's treatment in 1986 for 
bleeding subsequent to a nephrectomy because of 
hydronephrosis and pyelonephritis, in 1989 for diverticulitis 
with upper gastrointestinal bleeding, and in 1990 for severe 
carcinoma, probably from the colon, metastatic to the liver.  
The appellant also submitted a copy of a note by a private 
physician dated in September 1997 stating that he had treated 
the veteran for chronic recurrent pain of his old injury of 
the left leg and left lower thigh, as well as duplicate 
copies of the veteran's death certificate and of medical 
reports that were previously of record.  

Most of the new evidence does not concern either the 
veteran's service-connected disabilities or the medical 
conditions listed on the death certificate as causes of his 
death.  That evidence, therefore, is not material to the 
question of entitlement to service connection for the cause 
of the veteran's death.  

The September 1997 private physician's statement notes that 
he had treated the veteran for his service-connected 
disabilities, but does not in any way relate any of those 
disabilities to his death.  The remainder of the newly 
submitted evidence is either duplicative of evidence that was 
previously of record or merely shows additional treatment for 
conditions that were known to be present in March 1999.  
Accordingly, those records are not new.  

Significantly, the appellant has not submitted any additional 
evidence that tends to show that any of the veteran's 
service-connected disabilities played any significant role in 
either causing or accelerating his death.  Further, she has 
submitted no evidence that tends to show that the metastatic 
carcinoma and anemia from which he died were in any way 
related to service.  Those conditions were first shown 
decades after the veteran's separation from service, and no 
medical opinion tending to show a nexus between any of them 
and service has been presented by the appellant.  

Therefore, the Board concludes that no new and material 
evidence has been presented to reopen the appellant's claim 
for service connection for the cause of the veteran's death.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the appellant prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b).  In this case, the Board finds that 
the preponderance of the evidence is against the appellant's 
claim and that, therefore, the provisions of § 5107(b) are 
not applicable.  


ORDER

New and material evidence not having been presented, the 
appellant's claim for service connection for the cause of the 
veteran's death is not reopened.  



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

